Title: Joel Yancey to Thomas Jefferson, [5 January 1818]
From: Yancey, Joel
To: Jefferson, Thomas


                    
                         
              5 Jan. 1818
                    
                    Dicks load.
                    1 Hhd pork. (16 hogs weighing 2000℔ the back bones & Facees to be deducted) containing 112 peicees 1 Ferkin lard (leaf fat) gross weight 82℔ 1 Ferkin butter gross weight 54℔ 1 bag dryed peaches weighing 45, and 1 Keg butter 104℔ making 1 in all 158℔ besides the Keg Sent by Johny—we had not time to make the Soap it will be Sent  With the Beef in the Spring. there is 10 hogs salted up for your own use here and 5 or  6. for the Harvest, the balance of I have divided among the People after giving the Overseer his proportion
                    J Yancey
                